concurrently with one another. Instead, the district court imposed two
                consecutive sentences of 4 to 20 years.
                                 Based upon our review of the record on appeal, we conclude
                that the district court did not err in rejecting this good cause argument.
                The underlying factual basis of appellant's claim is incorrect as two
                consecutive terms of 4 to 20 years complied with the agreement that the
                maximum minimum sentence not exceed 8 years. The plea negotiations
                did not include a promise of concurrent sentences. The guilty plea
                agreement specifically informed appellant that the decision to impose
                consecutive sentences was within the discretion of the district court.
                Appellant's two consecutive minimum terms of 4 years complies with the
                plea agreement. Regardless of the alleged language barrier, the factual
                basis for the good cause argument lacked merit. Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED. 2



                                                                                            J.
                                            Hardesty



                P arra gu irre


                       We have reviewed all documents that appellant has submitted in
                       2
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A


                                                       •       -•   •   •   ._   •-   ••-        ,   •   •   •   •   .   ,   I .p-i;"d•1•7:,'.
                cc: Hon. Stefany Miley, District Judge
                     Reynaldo Tapia-Vega
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A


                                                         ati=;,Rxre.,1